Oantt, P. J.
Thedefendant was indicted in the St. Louis criminal court, duly arraigned and convicted of grand larceny and his punishment assessed at two years in the penitentiary. He appeals but has filed no exceptions. We are remitted to an examination of the record proper to ascertain what, if any, error was com-mitted to his prejudice in the St. Louis criminal court. A critical examination discloses no error or irregularity whatever in the proceedings and the judgment is accordingly affirmed.
Sherwood and Burgess, JJ., concur.